Citation Nr: 1826534	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-28 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, left foot.

2. Entitlement to service connection for peripheral neuropathy, right foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

During the pendency of the appeal, in a February 2018 rating decision, the RO granted service connection for ischemic heart disease, diabetes mellitus, diabetic retinopathy, and erectile dysfunction.  The Board finds that these grants of service connection constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, these matters are not in appellate status.


FINDING OF FACT

The Veteran has not had peripheral neuropathy, left or right foot, during the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy, left foot, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The critieria for service connection for peripheral neuropathy, right foot, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including peripheral neuropathy (other organic diseases of the nervous system), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran claims to have peripheral neuropathy secondary to service-connected diabetes mellitus.  See September 2010 VA Form 21-4138.  He filed an application for benefits in September 2010.

Service treatment records contain no diagnoses of or treatment for peripheral neuropathy.  On August 1972 separation, neurologic clinical evaluation was normal.

The Veteran has a history of diabetes mellitus.  October 2009 private medical records document diabetes mellitus as stable with no mention of neuropathy.  In an August 2010 letter, a private physician assistance, K.S., recounted the Veteran's history of diabetes mellitus that started in approximately 2000 and was initially poorly controlled, but has improved.  K.S. noted that the Veteran had associated retinopathy, but no other complications.  In a September 2010 letter, K.S. stated that the Veteran has some early retinopathy and diabetic neuropathy in both feet.  

The Veteran was afforded a VA examination in March 2016.  A review of the claims file was noted.  The Veteran reported that sitting for a prolonged period caused numbness in his feet that went away within minutes of feet movement and stretching.  He denied having numbness, tingling, pain, or pins and needles sensation in his feet.  He also reported having no hand symptoms.  A diagnosis of diabetic peripheral neuropathy was not provided.  On physical exam, strength and deep tendon reflexes tests were normal.  It was noted that the Veteran did not have upper or lower extremity diabetic peripheral neuropathy.  The examiner commented that there was no current evidence of bilateral lower extremity peripheral neuropathy or associated symptoms.  Notably, the Veteran denied a history of symptoms.  The examiner acknowledged the 2010 private report documenting mild peripheral neuropathy, however, the Veteran reported on current examination that he has no symptoms of neuropathy, which aligns with the physical examination conducted.  

The Board acknowledges that the claims file contains evidence of mild peripheral neuropathy in the past.  However, given the letter in August 2010 stating that the Veteran had no complications of diabetes other than retinopathy and then the September 2010 letter, with no explanation for the change and no data to support the September 2010 statement, the Board finds the 2010 evidence to lack probative value.  Rather, the more recent examination report is more probative as to all periods on appeal.  This is because the Veteran has continued to pursue in claim and therefore must believe that he has peripheral neuropathy just as he did in 2010, but the examination report shows that he does not.

Consequently, the Board must find that based on the foregoing evidence, the Veteran does not have a current disability on which a claim of service connection for peripheral neuropathy can be predicated.  

There is no indication that the Veteran has any expertise in medical matters.  He is thus considered a layperson.  Factors that go into determining whether a layperson's opinion or diagnosis is competent evidence are the complexity of the medical question or the condition sought to be diagnosed as well as whether a determination can be made based simply on observation with one's senses.  Under the facts of this case, whether the Veteran has current peripheral neuropathy of the feet is not a simple question and not one that can be diagnosed by observation by one's senses alone.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran may be of the opinion that he has peripheral neuropathy as a result of military service or service-connected diabetes mellitus, his opinion that he has that condition, or residuals thereof, is not competent evidence.  

Consequently, the preponderance of evidence is against a finding that the Veteran has a current peripheral neuropathy disability.  Service connection for peripheral neuropathy of the right and left lower extremities are therefore denied at this time.  
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's peripheral neuropathy claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.






	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for peripheral neuropathy, left foot, is denied.

Entitlement to service connection for peripheral neuropathy, right foot, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


